 Case 17-14970          Doc 172   Filed 03/07/19 Entered 03/07/19 15:25:38        Desc Main
                                   Document     Page 1 of 14


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                         Chapter 7

 SOYNUT BUTTER COMPANY                          Case No. 17-14970

 Debtor.                                        Hon. LaShonda A. Hunt

                                  NOTICE OF APPLICATION

TO:       See Attached Service List

        PLEASE TAKE NOTICE that on March 28, 2019 at 10:00 a.m., the undersigned shall
appear before the Honorable LaShonda A. Hunt, or whomever may be sitting in her place and
stead, in courtroom 719, United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division, 219 S. Dearborn, Chicago, IL 60604 and will then and there present the Final
Application of Fox Rothschild LLP as Special Conflicts Counsel to Chapter 7 Trustee for
Allowance of Compensation and Reimbursement of Expenses and Related Relief, at which
time you may appear if you deem fit.

      Dated: March 7, 2019                        Respectfully submitted,

                                                  /s/ Mark L. Radtke
                                                  Richard M. Fogel
                                                  Mark L. Radtke
                                                  David R. Doyle
                                                  Fox Rothschild LLP
                                                  321 N. Clark Street, Ste. 800
                                                  Chicago, IL 60654
                                                  Tel: (312) 541-0151

                                                  Special Conflicts Counsel to the
                                                  Chapter 7 Trustee




250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172   Filed 03/07/19 Entered 03/07/19 15:25:38          Desc Main
                                   Document     Page 2 of 14


                                  CERTIFICATE OF SERVICE

       Mark L. Radtke certifies that he caused to be served a true copy of the above and foregoing
Notice of Application and Final Application of Fox Rothschild LLP, Special Conflicts
Counsel to Chapter 7 Trustee, for Allowance of Compensation and Reimbursement of
Expenses and Related Relief, upon the attached Service List in the manner indicated on this 7th
day of March, 2019.

                                                  /s/ Mark L. Radtke

VIA CM/ECF

    •   [Joseph A Baldi jabaldi@baldiberg.com
    •   William J Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
    •   David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
    •   John Eggum jeggum@fgppr.com, mmcnulty@fgppr.com
    •   Richard M. Fogel rfogel@foxrothschild.com
    •   David J. Gold dgold@perkinscoie.com, jmatamoros@perkinscoie.com,ecf-
        f3d8ba2b0968@ecf.pacerpro.com;nbagatti@perkinscoie.com
    •   Craig T Goldblatt craig.goldblatt@wilmerhale.com
    •   Susan N.K. Gummow sgummow@fgppr.com, bcastillo@fgppr.com
    •   Christopher J Harney charney@seyfarth.com,
        ctholen@seyfarth.com;chidocket@seyfarth.com
    •   Bret Harper bharper@seyfarth.com, chidocket@seyfarth.com
    •   Paula K. Jacobi pjacobi@btlaw.com, jsantana@btlaw.com
    •   Candice L Kline kline@carpenterlipps.com, figueroa@carpenterlipps.com
    •   Colette L Kopon ckopon@koponairdo.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Shomshon Moskowitz smoskowitz@frltd.com, pgutierrez@frltd.com
    •   Gary Newland gary@newlandlaw.com,
        mike@newlandlaw.com;steve@newlandlaw.com
    •   Gus A Paloian gpaloian@seyfarth.com,
        gpaloian@iq7technology.com;jmcmanus@seyfarth.com
    •   Paul Parker pparker@karballaw.com,
        wkarbal@karballaw.com;ctowns@karballaw.com;Craig.Goldblatt@wilmerhale.com
    •   Richard C Perna rperna@frltd.com, pgutierrez@frltd.com
    •   Mark L Radtke mradtke@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Marcos Reilly mreilly@hinshawlaw.com,
        courtfiling@hinshawlaw.com;anardulli@hinshawlaw.com
    •   Joel H Shapiro jshapiro@kksclaw.com
    •   Devvrat V Sinha dev@weissberglaw.com,
        jmcmanus@seyfarth.com;ctholen@seyfarth.com;chidocket@seyfarth.com
    •   Craig Young craig.young@kutakrock.com, Andrea.Calderon@KutakRock.com




250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172   Filed 03/07/19 Entered 03/07/19 15:25:38           Desc Main
                                   Document     Page 3 of 14



VIA CERTIFIED U.S. MAIL, POSTAGE PREPAID

Mark G. Sander, President
First Midwest Bank, f/k/a The People’s Bank of Arlington Heights
One Pierce Place
Itasca, Illinois 60143

VIA U.S. MAIL

 ADM Soy Oil Division                          American International Foods
 P.O. Box 92572                                8066 Fulton Street East
 Chicago, IL 60675                             Ada, MI 49301

 Allen, Allen, Allen & Allen                   Aliments Koyo Quebec
 Counsel for Jamie Hustad                      4605 Hickmore, St. Laurent
 1809 Staples Mill Road                        H4T 1S5
 Richmond, VA 23230                            Quebec Canada

 Avatar Corporation                            Best Transportation Services, Inc.
 500 Central Avenue                            1020 Davey Road
 University Park, IL 60484                     Woodridge, IL 60517

 Aproveche, LLC                                Brittany Weber & A.J. Weber
 c/o Livingston, Barger, Brandt & Schroeder    c/o Jeffrey M. Goldbert Law Offices
 115 W. Jefferson Street, Suite 400            20 N. Clark Street
 Bloomington, IL 61701                         Chicago, IL 60602

 Bunge Milling, Inc.                           Castle Pierce
 2612 Solution Center                          2247 Ryf Road
 Chicago, Illinois 60677-2006                  Oshkosh, WI 54904

 Barb Devito                                   Business to Business
 2618 Ruthfitzgerald Drive                     161 S. Lincolnway, Suite 304
 Plainfield, IL 60586                          North Aurora, IL 60542

 Caylen & Melissa Lee and Son                  Century Container Corp.
 2839 Sombrero Circle                          2600 S. 25th Avenue, #2
 San Ramon, CA 94583                           Broadview, IL 60155

 Paul Barrett Kiernan                          FedEx
 Cozen O’Connor                                c/o CT Corporation System
 501 West Broadway, Suite 1610                 208 S. LaSalle Street, #814
 San Diego, CA 92101                           Chicago, IL 60604

 Creative Energy Foods, Inc.                   Coastal Marketing
 9957 Medford Avenue                           26 Rainbow Bridge Court
 Oakland, CA 94603                             San Ramon, CA 94582




250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172   Filed 03/07/19 Entered 03/07/19 15:25:38         Desc Main
                                   Document     Page 4 of 14


 Robert C. Carl                                CS Brokers
 10827 Charismatic Lane                        29 Canaveral Dr., Rosedale
 Union, KY 41091                               Auckland 0632, New Zealand

 Dixie Dew Products, Inc.                      E.F. Reimann Company
 1360 Jamike Avenue                            785 Oakwood Road
 Erlanger, KY 41018                            Lake Zurich, IL 60047

 Estes Express Lines                           First Logistics
 3901 W. Broad Street                          11859 South Central Avenue
 Richmond, VA 23230                            Alsip, IL 60803

 Garveys Office Products                       Glenview Offices 2014, LLC
 P.O. Box 5678                                 1375 E. Woodfield Road, C50
 Carol Stream, IL 60197-5678                   Schaumburg, IL 60173

 Global Sales                                  GoodSource Solutions
 1240 E. Ontario Avenue                        3115 Melrose Drive
 #102 PMB #316                                 Suite 160
 Corona, CA 92881                              Carlsbad, CA 92010

 HRK Sales & Marketing                         J.S.B. Industries Inc.
 2501 Neff Road                                130 Crescent Avenue
 Dayton, OH 45414                              Chelsea, MA 02510

 Jewel Food Group, Inc./Albertsons, LLC        K&D Networking Marketing
 150 Pierce Road                               311 S. 3d Street
 Itasca, IL 60143                              Watertown, WI 53094

 Joan Marie Chrast                             Lauren Goldy
 125 Front Street                              2259 Blue Spruce Drive
 Glencoe, MN 55336                             Culpeper, VA 22701

 Kelli Vanderyby                               Lisa Leavitt Garcia
 Derek Vanderby                                Roland Garcia
 c/o Newland & Newland, LLP                    c/o Newland & Newland LLP
 121 S. Wilke Road #301                        121 S. Wilke Road #301
 Arlington Heights, IL 60005                   Arlington Heights, IL 60005

 La Crosse Milling Company                     Lighthouse Logistics
 P.O. Box 86                                   13040 S. Pulaski Road
 Cochrane, WI 54622                            Alsip, IL 60803

 MI Ave Group Advisory Svcs LLC                LME, Inc.
 400 Skokie Blvd.                              1500 W. 33rd Street
 Northbrook, IL 60062                          Chicago, IL 60608

 National Food Group, Inc.                     Mitsubishi International Food Ingredients
 c/o Varnum, LLP                               c/o Illinois Corporation Service
 333 Bridge St. NW                             801 Adlai Stevenson Drive
 Grand Rapids, MI 49501                        Springfield, IL 62703




250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172   Filed 03/07/19 Entered 03/07/19 15:25:38           Desc Main
                                   Document     Page 5 of 14


 Orkin Pest Control                            Phoenix Closures
 5840 North Lincoln Avenue                     1899 High Grove Lane
 Chicago, IL 60659                             Naperville, IL 60540

 Mosby, Erin and T.A. Simmons                  Travis Struller Morgan Struller and their child
 c/o Newland & Newland, LLP                    c/o Newland & Newland, LLP
 121 S. Wilke Road #301                        121 S. Wilke Road #301
 Arlington Heights, IL 60005                   Arlington Heights, IL 60005

 Ready Refresh                                 Natural Products
 P.O. Box 856680                               2211 6th Avenue
 Louisville, KY 42085-6680                     Grinnell, IA 50112

 RPM Logistics                                 Packaging Unlimited, LLC
 1901 Raymer Avenue                            P.O. Box 74008472
 Fullerton, CA 92833                           Chicago, IL 60674

 Property/Warehouse                            United Sales and Services, LLC
 At 4216-20 Commercial Way                     8011 N. Interstate 70 Frontage
 Glenview, IL 60025                            Arvada, CO 80002

 Retail Services, Inc.                         World Finer Foods LLC
 10500 Barkley Suite 102                       1455 Broad Street 4th Floor
 Overland Park, KS 66212                       Bloomingfield, NJ 07003

 Spee-Dee                                      United Mehadrin Kosher
 P.O. Box 1417                                 1001 Prior Avenue South
 St. Cloud, MN 56302                           St. Paul, MN 55116

 Rachel J. Brandt                              Peter Feighan
 Counsel for Aproveche, LLC                    Senior Home Office Consultant
 Livingston, Barger, Brandt & Schroeder, LLP   Major Case Unit – Liability
 115 W. Jefferson Street, Suite 400            One Hartford Plaza
 Bloomington, IL 61701-3457                    Hartford, Connecticut 06155

 Tracy O’Neal                                  Winpak Portion Packaging, Inc.
 c/o Jeffrey M. Goldberg                       c/o CT Corporation System
 20 N. Clark Street, Suite 3100                280 S. LaSalle Street, #814
 Chicago, IL 60602                             Chicago, IL 60604

 Andrew J. Lang                                Peter C. Grenier
 Compliance Officer                            Counsel for Elizabeth Ramchand, and Sunil
 Office of Human & Animal Food Operations      Ramchand
 U.S. Food and Drug Administration             Grenier Law Group PLLC
 6751 Steger Drive                             1400 L Street, NW, Suite 420
 Cincinnati, OH 45237-7070                     Washington, DC 20005-3509

 Stephen Grubb                                 Adam and Elizabeth Bagerski
 655 Grove Avenue                              5705 NE 30th Avenue
 Barrington, IL 60010                          Portland, OR 97211




250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172   Filed 03/07/19 Entered 03/07/19 15:25:38              Desc Main
                                   Document     Page 6 of 14


 Arnold Golden, d/b/a Dearlove Office Center      Lee H. Ogburn
 Landlord                                         KRAMON & GRAHAM PA
 4529 Commercial Way                              One South Street, Suite 2600
 Glenview, IL 60025                               Baltimore, MD 21202-3201

 Jeffrey M. Goldberg                              Jory D. Lange, Jr.
 Counsel for Plaintiffs Weber & O’Neal            Alex Barlow
 JEFFREY M. GOLDBERG LAW OFFICES                  ROBINS CLOUD LLP
 20 North Clark Street, Suite 3100                2000 West Loop South, Suite 2200
 Chicago, IL 60602                                Houston, TX 77027

 Dixie Dew                                        Michael G. Latiff
 c/o Lev K. Martyniuk                             McDonald Hopkins
 Porter Wright Morris & Arthur LLP                Counsel for Plaintiffs Jewel Foods et al.
 250 East Fifth Street, Suite 2200                39533 Woodward Avenue, Suite 318
 Cincinnati, OH 45202                             Bloomfield Hills, MI 48304

 Christopher T. Lee                               Ms. Stephanie Duley
 Dickie McCamey                                   Claims Examiner – Liability
 Counsel for Defendant Dixie Dew Products, Inc.   Target Guest Reporting Center
 Two PPG Place, Suite 400                         Sedgwick Claims Management Services, Inc.
 Pittsburgh, PA 15222-5402                        P.O. Box 14453
                                                  Lexington, KY 40512-4453

 Hannah Cash                                      Peter Ebb
 960 Idylwood Drive SW                            1 Fairbanks Place
 Issaquah, WA 98027                               Natick, MA 01760

 David A. Izzo                                    Selective Insurance Company of South Carolina
 LAW OFFICE OF DAVID A. IZZO                      3426 Toringdon Way
 33 N. Dearborn Street, Suite 1605                Charlotte, NC 28277
 Chicago, IL 60602

 Andrea and Chris Guillet                         Aidan Klingelhoffer
 5022 NE Going Street                             161 Masonic Avenue
 Portland, OR 97218                               San Francisco, CA 94118

 Lisa Leavitt-Garcia                              Julian Murph
 231 Branbury Drive                               1916 NE Ridgewood Drive
 Campbell, CA 95008                               Portland, OR 97212

 Lily O’Neal                                      Nico Carter-Weaver
 6218 Braden Run                                  6215 NE 8th Avenue
 Bradenton, FL 34202                              Portland, OR 97211

 Joseph Giannone                                  Trevor Simmons
 12714 Lake Silver Avenue                         1082 Valentine Court
 Bradenton, FL 34211                              San Jose, CA 95120

 Michael Kratz                                    Lucy Stuller
 6 Wembury Court                                  1022 S. 208th
 St. Louis, MO 63131                              Des Moines, WA 98198



250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172    Filed 03/07/19 Entered 03/07/19 15:25:38             Desc Main
                                    Document     Page 7 of 14


 Melissa Lee                                       Austin Weber
 2839 Sombrero Circle                              5306 Falling Leaves Lane
 San Ramon, CA 94583                               McFarland, WI 53558

 Michael J. Richardson                             Kelli Vanderby
 895 East Oak Drive                                407 Jacquelyn Lane
 Munds Park, AZ 86017                              Petaluma, CA 94952

 Samuel Schechter                                  Evan Stoll
 18168 Westminster Drive                           4611 Sheppard Manor Drive
 Lake Oswego, OR 97034                             Ellicott City, MD 21042

 Mr. Richard Matsuura, Claims Representative       Christina Morning
 Sedgwick Claims Management Services, Inc.         Accounting Specialist
 P.O. Box 14012                                    Indianhead Foodservice Distributor
 Lexington, KY 40512                               313 Hastings Place, P.O. Box 1506
                                                   Eau Claire, WI 54702

 William D. Marler, Esq.                           William D. Nefzger
 Counsel for Plaintiffs Simmons, Leavitt-Garcia.   Counsel for Andre D. Wells
 Vanderby, Weber, Stuller, Richardson,             Bahe, Cook, Cantley & Nefzger, PLC
 Cunningham                                        The BCCN Building
 MARLER CLARK LLP PS                               1041 Goss Avenue
 1012 First Avenue, Fifth Floor                    Louisville, KY 40217
 Seattle, WA 98104-1008

 World Finer Foods LLC, Attn: Susan Guerin         Aiden Jones
 1455 Broad Street, 4th Floor                      5350 E. Taylor Street, Apt. 253
 Bloomfield, NJ 07003                              Phoenix, AZ 85008

 McDonald Hopkins                                  Finley Oleksiak
 39533 Woodward Avenue, Suite 318                  3824 NE 22nd Avenue
 Bloomfield Hills, MI 48304                        Portland, OR 97212

 Cameryn Sherbo                                    Jacqueline White
 22935 SW Hosler Way                               14825 Cox Creek Court
 Sherwood, OR 97120                                Haymarket, VA 20169

 Laurence and Susan Shiff                          Danielyne Petion
 27 Chelsea Drive                                  169 Cumberback Street
 Livingston, NJ 07039                              Wyandanch, NY 11798

 Christopher Daniel Shaw                           Caylen and Melissa Lee
 124-16 25th Avenue                                2389 Sombrero Circle
 College Point, NY 11356                           San Ramon, CA 94583


 Carpenter, Zuckerman & Rowley, LLP
 Counsel for William L. Mandolph III
 8827 W. Olympic Blvd.
 Beverly Hills, CA 90211




250192\90611584.v1-3/7/19
    Case 17-14970          Doc 172        Filed 03/07/19 Entered 03/07/19 15:25:38                    Desc Main
                                           Document     Page 8 of 14


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                    Chapter 7

    SOYNUT BUTTER COMPANY                                     Case No. 17-14970

    Debtor.                                                   Hon. LaShonda A. Hunt

       COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

    Name of Applicant:                              Fox Rothschild LLP

    Authorized to Provide Professional              Gus Paloian, chapter 7 trustee
    Services to:

    Date of Order Authorizing Employment:           October 17, 2018

    Period for Which Compensation is                October 1, 2018 – February 28, 2019
    Sought:

    Amount of Fees Sought:                          $11,856.001

    Amount of Expense Reimbursement                 $214.45
    Sought:

    This is a(n):                      Interim Application                               Final Application

    If this is not the first application filed herein by this professional, disclose as to all prior fee applications:
                                                   Total Requested                                  Any Amount
      Date Filed         Period Covered                                      Total Allowed
                                                 (Fees and Expenses)                              Ordered Withheld
    10/25/2018              6/11/2018-                $17,110.50              $17,110.50                 N/A
    [Dkt 136]               9/30/2018
    Applicant:                                                      Fox Rothschild LLP

    Date:    March 7, 2019                                          By:      /s/ Mark L. Radtke
                                                                             One of its Partners




1
  The Fees include estimated expenses in the amount of $200.00 relating to the cost of serving the Application on the
creditors of the Estate. The Application does not include any estimated fees expected to be incurred for attendance at
the hearing on this Application.



250192\90611584.v1-3/7/19
    Case 17-14970         Doc 172       Filed 03/07/19 Entered 03/07/19 15:25:38                      Desc Main
                                         Document     Page 9 of 14


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    In re:                                                   Chapter 7

    SOYNUT BUTTER COMPANY,                                   Case No. 17-14970

    Debtor.                                                   Hon. LaShonda A. Hunt

         FINAL APPLICATION OF FOX ROTHSCHILD LLP, SPECIAL CONFLICTS
          COUNSEL TO TRUSTEE, FOR ALLOWANCE OF COMPENSATION AND
               REIMBURSEMENT OF EXPENSES AND RELATED RELIEF

             Fox Rothschild LLP (“Fox Rothschild”), special conflicts counsel to Gus A. Paloian, not

individually, but solely in his capacity as the chapter 7 trustee (the “Trustee”) of the bankruptcy

estate (the “Estate”) of SoyNut Butter Company (the “Debtor”), applies (the “Application”)

pursuant to 11 U.S.C. §§ 330, Rule 2016(a) of the Federal Rules of Bankruptcy Procedure, and

Local Bankruptcy Rule 5082-1, for (i) final allowance and payment of $11,856.002 (the “Fees) as

compensation for 31 hours of professional services rendered on behalf of the Trustee during the

period of October 1, 2018 through and including March 28, 2019 (the “Application Period”), and

reimbursement of $214.45 for expenses (the “Expenses”) incurred incidental thereto, and (ii) final

approval of compensation previously applied for and awarded by this Court on an interim basis.

In support of the Application, Fox Rothschild respectfully states as follows:




2
  The Fees include estimated expenses in the amount of $200.00 relating to the cost of serving the Application on the
creditors of the Estate. The Application does not include any estimated fees expected to be incurred for attendance at
the hearing on this Application.



250192\90611584.v1-3/7/19
 Case 17-14970           Doc 172   Filed 03/07/19 Entered 03/07/19 15:25:38            Desc Main
                                   Document      Page 10 of 14


                                            Background

        1.       On May 12, 2017, the Debtor filed a voluntary petition for relief under chapter 7 of

the United States Code, 11 U.S.C. §§ 101 through 1330, as amended (the “Bankruptcy Code”),

thereby commencing the above-captioned case (the “Case”).

        2.      Thereafter, Gus A. Paloian was appointed chapter 7 trustee of the Estate.

        3.      This Court has subject matter jurisdiction over this Application pursuant to 28

U.S.C. §§ 157 and 1334 and Internal Operating Procedure 15(a) of the United States District Court

for the Northern District of Illinois.

        4.      Venue of this proceeding and this Motion is proper in this District pursuant to 28

U.S.C. §§ 1408 and 1409

        5.       On October 12, 2018, the Trustee filed the Application of Trustee to Retain Mark

L. Radtke, Richard M. Fogel and Fox Rothschild LLP as Special Conflicts Counsel [ECF 127] (the

“Retention Application”). As set forth in the Retention Application, the Trustee sought to employ

Fox Rothschild as special counsel to provide services related to certain settlement and sale

agreements with Sentinel Insurance Company (“Sentinel”) and Selective Insurance Company of

South Carolina (“Selective Insurance”). In addition, the Trustee proposed that Fox Rothschild

represent him in connection with certain claim objections in which the Trustee’s primary

bankruptcy counsel, Seyfarth Shaw LLP, was unable to represent the Trustee due to potential

conflicts of interest.

        6.       On October 17, 2018, the Court entered an order [ECF 130] (the “Retention Order”)

granting the Retention Application and authorizing the Trustee to retain Fox Rothschild to render

the services set forth in the Retention Application, effective June 11, 2018.




                                                  2
250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172    Filed 03/07/19 Entered 03/07/19 15:25:38             Desc Main
                                   Document      Page 11 of 14


                                          Relief Requested

I.      Final Allowance of Fees and Expenses during Application Period

       7.        Fox Rothschild requests final allowance of the Fees incurred during the Application

Period. Pursuant to Local Rule 5082-1, Fox Rothschild’s statement of services rendered during

the Application Period (the “Invoice”) is attached hereto as Exhibit A.                 The Invoice

provides detailed descriptions of all services rendered, as well as the timekeeper, date, and amount

of time expended. During the Application Period, Fox Rothschild’s attorneys and paralegal

rendered over 31 hours of services to the Trustee at their customary hourly rates, as set forth in the

following chart.

             Professional              Title        Hours    Hourly rate            Fees
             Mark L. Radtke            Partner       11.3       $490.00        $5,537.00
             Richard M. Fogel          Of Counsel      .8       $475.00          $380.00
             David R. Doyle            Associate      8.7       $370.00        $3,219.00
             Christina M. Sanfelippo   Associate      2.9       $290.00          $841.00
             Patricia M. Fredericks    Paralegal      7.3       $230.00        $1,679.00
             TOTAL                                   31.0                     $11,656.00

        8.       The services provided by Fox Rothschild related to the investigation and

prosecution of a claim objection, as well as various administrative matters, consistent with the

scope of services approved by the Retention Order. Tasks performed by Fox Rothschild include,

but are not limited to, the following:

                 a. Drafting an application to employ Fox Rothschild;

                 b. Communicating with the Trustee regarding retention issues, claim objections,
                    settlement negotiations, and other matters;

                 c. Drafting (i) an application for final allowance of fees and expenses for Shaw
                    Fishman Glantz & Towbin LLC, and (ii) an application for interim allowance
                    of fees and expenses for Fox Rothschild, and preparing for and attending a
                    related hearing; and

                 d. Analyzing and researching issues relating to Amazon.com’s claim against the
                    Estate for reimbursement and contribution relating to potential exposure

                                                    3
250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172    Filed 03/07/19 Entered 03/07/19 15:25:38              Desc Main
                                   Document      Page 12 of 14


                     stemming from the E.coli outbreak linked to SoyNut products; drafting an
                     objection to Amazon.com’s claim; negotiating with opposing counsel and
                     reaching a settlement over the claim; and preparing for and attending related
                     hearings.

        9.       The hourly rates charged by Fox Rothschild compare favorably with the rates

charged by other Chicago metropolitan firms having attorneys and paralegals with similar

experience and expertise as the Fox Rothschild professionals. Further, the amount of time spent

by Fox Rothschild with respect to the case is reasonable given the difficulty of the issues presented,

the time constraints imposed by the circumstances, the sophistication and experience of opposing

counsel and the ultimate benefit to the estate.          Whenever possible, Fox Rothschild has

conscientiously attempted to avoid having multiple attorneys appear or confer on behalf of the

Trustee. To the greatest extent possible, meetings, court appearances, negotiations and other

matters were handled on an individual basis.

        10.      This case involved issues that were legally and factually complex. Given the

criteria set forth in 11 U.S.C. § 330, namely: (a) the nature, extent and value of the services; (b) the

time spent; (c) the rates charged for such services; (d) the performance of the services within a

reasonable amount of time commensurate with the complexity, importance and nature of the

problem, issue or task addressed; and (e) the reasonableness of the services based on the

compensation charged by comparably skilled practitioners in other bankruptcy and non-

bankruptcy matters, Fox Rothschild respectfully submits that the requested compensation

represents a fair and reasonable amount that should be allowed in full.

        11.      In addition, Fox Rothschild seeks reimbursement of the Expenses incurred by Fox

 Rothschild during the Application Period in the amount of $214.45 for postage. The Expenses

 were actual and necessary, incurred in the course of providing services to the Trustee, and billed

 in the same manner as Fox Rothschild bills its non-bankruptcy clients. Further, the Expenses


                                                   4
250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172    Filed 03/07/19 Entered 03/07/19 15:25:38           Desc Main
                                   Document      Page 13 of 14


 constitute the types and amounts previously allowed by bankruptcy judges in this and other

 judicial districts.

 II.    Final Allowance of Previously Allowed Fees

         12.     In addition, Fox Rothschild requests final allowance of the fees and expenses

previously awarded by this Court on an interim basis. On October 25, 2018, Fox Rothschild filed

its first interim application for allowance of compensation in the amount of $17,110.50 (the

“Interim Award”) for the period beginning June 11, 2018 through and including September 30,

2018 [ECF 136] (the “First Interim Application”). On November 15, 2018, this Court entered an

order [ECF 140] granting the First Interim Application and allowing the Interim Award on an

interim basis pursuant to 11 U.S.C. § 329. The Trustee subsequently paid Fox Rothschild the

Interim Award. Fox Rothschild respectfully submits that the Interim Award should be approved

on a final basis.

                                  Compliance with 11 U.S.C. § 504

        17.      Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

between Fox Rothschild and any other firm, person or entity for the sharing or division of any

compensation paid or payable to Fox Rothschild.

                                              Notice

        18.      Notice of this Application has been served upon the United States Trustee, the ECF

service list, and all of the Debtor’s creditors. The Trustee requests that Court approve this notice

as sufficient pursuant to Fed. R. Bankr. P. 2002(a)(2).




                                                 5
250192\90611584.v1-3/7/19
 Case 17-14970          Doc 172    Filed 03/07/19 Entered 03/07/19 15:25:38            Desc Main
                                   Document      Page 14 of 14


                                            Conclusion

        WHEREFORE, Fox Rothschild LLP respectfully requests the entry of an order,

substantially in the form attached hereto, that:

        a)       Approves and allows the Fees in the amount of $11,856.00 on an final basis for

services provided during the Application Period;

        b)       Approves and allows the Expenses in the amount of $214.45 on an final bases for

the Application Period;

        c)       Approves and allows on a final basis the Interim Award in the amount of

$17,110.50;

        d)       Approves the notice of the Application as provided by Fox Rothschild as sufficient;

and

        e)       Provides Fox Rothschild with such additional relief as may be appropriate and just

under the circumstances.

                                                   Respectfully submitted,

 Dated: March 7, 2019                              FOX ROTHSCHILD LLP

                                                   By:    /s/ Mark L. Radtke

                                                   Mark L. Radtke
                                                   Richard M. Fogel
                                                   David R. Doyle
                                                   FOX ROTHSCHILD LLP
                                                   321 North Clark Street, Suite 800
                                                   Chicago, IL 60654
                                                   Tel: (312) 541-0151
                                                   Fax: (312) 980-3888

                                                   Special Conflicts Counsel for the Trustee




                                                   6
250192\90611584.v1-3/7/19
